Citation Nr: 0322889	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  02-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ocular hypertension 
of the left eye and esotropia of the right eye.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left shoulder.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1973 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Phoenix.  An October 2001 rating decision granted service 
connection for chronic bronchitis and a disability rating of 
10 percent was assigned, effective April 12, 2001, the date 
of receipt of the veteran's claim.  That same rating 
decision, among other things, denied service connection for 
ocular hypertension of the left and esotropia of the right 
eye (claimed as vision problem and pre-glaucoma).  A rating 
decision dated in January 2002 resulted in a determination 
that the veteran had not submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the left 
shoulder.

For reasons which will be set forth at the end of the 
decision below, the question of the veteran's entitlement to 
an original disability rating in excess of 10 percent for 
chronic bronchitis is being deferred pending additional 
development.


FINDINGS OF FACT

1.  In May 1995, the RO denied entitlement to service 
connection for degenerative joint disease of the left 
shoulder.  The veteran did not appeal that action.

2.  Additional evidence submitted since the unappealed rating 
decision in 1995, taken together with evidence previously on 
file, is sufficiently new and material as to reopen the claim 
for service connection for a left shoulder disability.

3.  Esotropia is a congenital or developmental defect and is 
not recognized as a disability under the law for VA 
compensation purposes.

4.  Ocular hypertension was not shown during active service 
or for years thereafter.  The probative medical evidence of 
record does not relate any current ocular hypertension to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The unappealed rating action of May 1995, which denied 
entitlement to service connection for degenerative joint 
disease of the left shoulder is final.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2002).

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for degenerative joint disease of the left 
shoulder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (2002).

3.  Esotropia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2002).

4.  Ocular hypertension was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the undersigned notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  To implement the provisions of the law, VA 
promulgated regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and its implementing regulations 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  Additionally, it defines the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.

Considering the record in light of the above, the Board finds 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on the claims 
on appeal as all notification and development action needed 
to render a fair decision on the claims, to the extent 
possible, have been accomplished.

The rating decisions and the August 2002 statement of the 
case have provided notice to the veteran of what the evidence 
of record has revealed.  Additionally, these documents 
provided notice of why the evidence was insufficient to award 
the benefits sought.  Further, in April 2001, the veteran was 
apprised of the VCAA by the RO.  Additionally, the veteran 
was accorded a travel board hearing before the undersigned at 
the Phoenix RO in January 2003.  Thus, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence will be secured by VA and what evidence will be 
secured by him is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
issue was incurred in service.  38 C.F.R. § 3.303(d).  
Congenital or developmental defects...as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for VA benefits.  38 C.F.R. § 3.303(c).

"A veteran seeking disability benefits also must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that 
"the regulations regarding service connection do not require 
that a veteran must establish service connection through 
medical records alone."  Triplette v. Principi, 
4 Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  It is equally clear, however, 
that the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  ("A lay 
person is generally not capable of opining on matters 
requiring medical knowledge"), affirmed sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With regard to the claim for an eye disorder, at the time of 
the veteran's service entrance examination in August 1972, 
reference was made to an eye operation for muscle repair as a 
child.  Distant visual acuity was 20/100 in the right eye, 
correctable to 20/20.  In the left eye, distant visual acuity 
was 20/20.  In October 1972, notation was made that the 
operation had taken place in 1963.  Currently, the veteran's 
corrected visual acuity was given as 20/400 in the right eye 
and 20/25 in the left eye.  The veteran was determined to be 
physically qualified for active duty.

In November 1986, notation was made of amblyopia of the right 
eye and a constant esotropia of the right eye.  Corrected 
visual acuity was 20/50 in the right eye and 20/20 in the 
left eye.  At the time of separation examination, uncorrected 
vision in the right eye was 20/70 and 20/25 in the left eye.  
The corrected vision was not reported.

Postservice medical records reveal astigmatism in both eyes 
and amblyopia in the right eye were noted at the time of a VA 
outpatient visit in February 1998.  At the time of a visit in 
September 1999, it was stated the veteran had a history of a 
"lazy right eye" as a child and amblyopia in the right eye.  
Borderline ocular pressure was noted in November 1999.

Additional medical records include the report of a VA 
examination in July 2001 at which time uncorrected vision was 
recorded as 20/25 in the right eye and 20/20 in the left eye.  
Motility showed slight esotropia of the right eye.  The 
examination impression was ocular hypertension in the left 
eye.

With respect to esotropia, as noted above, this is not a 
disease or injury for the purpose of service connection.  
38 C.F.R. § 3.303(c).  Service connection may, however, be 
granted for disability due to inservice aggravation of such a 
condition due to some imposed disease or injury.  See VAOPGC 
Prec. 82-90 (Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995)).

While the Board is sympathetic to the veteran's belief that 
his esotropia is attributable to his active service, he is 
not competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the record 
includes no competent medical evidence or opinion suggesting 
that a superimposed disease or injury resulted in aggravation 
of a visual impairment.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
esotropia, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.

As to the claim for ocular hypertension of the left eye, the 
Board notes that the initial documentation of this occurred a 
number of years after service separation.  There is no 
competent medical evidence or opinion of record indicating a 
causal connection between the ocular hypertension and the 
veteran's active service.  Again, as noted above, the veteran 
is not qualified to render an opinion as to the etiology 
underlying or underlying cause of his ocular hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection for an eye disorder, however 
diagnosed, is not in order.

With regard to the claim for service connection for 
degenerative arthritis of the left shoulder, the veteran 
seeks to reopen a claim that was denied by the RO in May 
1995.  He did not appeal the denial action, and the denial 
therefore became final.  38 U.S.C.A. § 7105(c).

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined by regulations as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  In Hodge v. West, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In the instant case, the evidence on file at the time of the 
1995 RO decision was without reference to complaints or 
abnormal findings pertaining to the left shoulder until the 
time he was seen in a VA outpatient treatment clinic in 
October 1993.  At that time, the veteran complained of pain 
in the left shoulder for the past six weeks.  It was noted he 
did construction work, but he did not believe this was 
related to over-use type syndrome.  The examination 
impression was degenerative joint disease.

There was no medical opinion of record at that time 
attributing any left shoulder disability to the veteran's 
active service.

The new evidence includes the report of an outpatient visit 
in December 1999 when the veteran complained of left shoulder 
pain.  The pain had been bothering him for the past six weeks 
or so.  He referred to a fall from a mo-ped in service in 
1988.  A pertinent impression was made of early 
acromioclavicular joint arthritis on the left, noted as being 
"possibly related to injury in service--1988."  In October 
2001, a VA physician indicated that based on information 
available to him, it was his opinion that the veteran's left 
shoulder disorder was not related to the military, but rather 
to "either minimal degenerative joint disease over time 
and/or his work in construction.  Additionally, any left 
shoulder condition does not appear to have been aggravated by 
military service."  However, the claims file review to which 
the physician referred did not include awareness of the 
aforementioned 1999 statement.  Thus, while the opinion from 
the VA physician suggests that any current left shoulder 
disorder is not attributable to service, the 1999 statement 
supports a claim of a nexus between inservice left shoulder 
problems and current left shoulder disability.  No similar 
competent medical evidence was previously on file and, thus, 
this evidence (without weighing it against the totality of 
the evidence) is so significant that it must be considered in 
order to fairly decide the claim.  Consequently, the legal 
standard for reopening has been met.







ORDER

Service connection for ocular hypertension of the left eye 
and esotropia of the right eye is denied.

New and material has been submitted to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the left shoulder.  To this extent, the appeal is 
granted.


REMAND

At the January 2003 hearing before the undersigned, the 
veteran testified that there should be records at the VA 
Medical Center in Prescott, Arizona, pertinent to his claim 
that are dated after those currently in the claims file.  In 
fact, he indicated that on January 4, 2003, and January 7, 
2003, he was seen at the facility in the Urgent Care Clinic.  
He testified "that Monday I was set up for a pulmonary 
function test and the breathing machine.  They gave me 
another breathing treatment that following Monday which would 
have been the 7th of January."  The report of that visit 
reflects that the veteran had a fever and shortness of 
breath.  There was wheezing of the lungs.  The assessment was 
upper respiratory infection, probably viral in nature.  The 
veteran was also accorded pulmonary function testing at that 
time.  Notation was made that the test results were 
"significantly decreased indicating the possibility of 
sub-optimal patient effort and/or an adverse reaction to 
continued bronchodilator therapy."

Received in July 2003 was the report of a June 2003 
outpatient visit for treatment for wheezing.  An impression 
was made of acute bronchitis.  The Board believes that the 
recent medical evidence pertaining to the veteran's 
respiratory difficulties does not provide a clear picture as 
to the current status of the disability.  It is believed that 
a more current respiratory examination would be beneficial.

With regard to the claim for service connection for a left 
shoulder disability, the Board believes that additional 
development is desirable.

Accordingly, this portion of the case is REMANDED for the 
following:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be accorded a respiratory 
examination in order to fully assess the 
current status of the veteran's service-
connected bronchitis.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing, to 
include pulmonary function testing, 
should be conducted.  The examiner should 
express an opinion as to the degree of 
impairment attributable to the 
bronchitis.  The complete rationale for 
any opinion expressed should be provided.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be accorded an orthopedic 
examination for the purpose of evaluating 
the nature and etiology of any current 
left shoulder disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing, 
to include X-ray studies of the left 
shoulder, should be obtained.  After 
reviewing the veteran's claims folder, 
the examiner should render an opinion as 
to the etiology of any left shoulder 
disability present.  He should provide an 
opinion as to whether it is at least as 
likely as not that any current left 
shoulder disability is related to 
service.  The complete rationale for any 
opinion expressed should be explained in 
detail.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107, and the 
duty to assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

4.  The RO should then readjudicate the 
issues on appeal.  If the benefits are 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
appellate review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


